United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3293
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                              Markielle Avion Anderson

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                               Submitted: June 12, 2015
                                 Filed: July 28, 2015
                                    [Unpublished]
                                   ____________

Before GRUENDER, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Markielle Avion Anderson pleaded guilty to possessing heroin with the intent
to distribute, see 21 U.S.C. § 841(a)(1), (b)(1)(C), and possessing a firearm as a felon,
see 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court1 sentenced Anderson to 60
months’ imprisonment. Anderson appeals his sentence, and we affirm.

       After arranging to sell heroin to a confidential informant, Anderson was
arrested. Law enforcement recovered six grams of heroin, a scale, and a gun from
inside Anderson’s car. Anderson pleaded guilty and initially cooperated with
authorities before ultimately choosing not to cooperate.

       At sentencing, the district court granted Anderson a downward departure from
a criminal-history category of VI to a criminal-history category of V because the court
concluded that Anderson’s criminal-history score overrepresented the seriousness of
his past offenses. See USSG § 4A1.3(b)(1). The district court’s calculations resulted
in an advisory sentencing guidelines range of 84 to 105 months’ imprisonment. After
this ruling, Anderson’s counsel argued that Anderson’s cooperation warranted a
downward variance to 18 to 24 months’ imprisonment. Anderson’s counsel also
referred the court to letters from Anderson’s family and to Anderson’s personal
history, which included his role as a caretaker for his family. After conducting a
detailed analysis of the 18 U.S.C. § 3553(a) factors, the district court concluded that
a below-guidelines sentence of 60 months’ imprisonment was appropriate.

       Anderson’s only argument on appeal is that the district court abused its
discretion by imposing a substantively unreasonable sentence. We apply “a
deferential abuse-of-discretion standard” when reviewing sentences for substantive
reasonableness. United States v. Robison, 759 F.3d 947, 950 (8th Cir. 2014) (quoting
Gall v. United States, 552 U.S. 38, 41 (2007)). When conducting this “narrow and
deferential” review, only an “unusual case” will lead us to conclude that a sentence
is substantively unreasonable. United States v. Shuler, 598 F.3d 444, 447 (8th Cir.


      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                         -2-
2010) (quoting United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en
banc)). “A district court abuses its discretion and imposes an unreasonable sentence
when it fails to consider a relevant and significant factor, gives significant weight to
an irrelevant or improper factor, or considers the appropriate factors but commits a
clear error of judgment in weighing those factors.” Robison, 759 F.3d at 950-51
(quoting United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009)). “[W]here
a district court has sentenced a defendant below the advisory guidelines range, it is
nearly inconceivable that the court abused its discretion in not varying downward still
further.” United States v. Black, 670 F.3d 877, 882 (8th Cir. 2012) (quoting United
States v. McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011)).

       Anderson argues that given his cooperation and personal background, the
district court abused its discretion by failing to grant a larger downward variance.
The district court conducted a thorough review of Anderson’s criminal history and
departed downward one criminal-history category. Next, the court analyzed the
§ 3553(a) factors, including Anderson’s “history and characteristics” and
“cooperation.” Finally, the court varied downward and sentenced Anderson to 60
months’ imprisonment—24 months below the bottom of the already reduced
guidelines range. Given this thorough analysis, we cannot conclude that the district
court abused its discretion by declining to reduce Anderson’s sentence any further.
See Black, 670 F.3d at 882.

      We affirm.
                        ______________________________




                                          -3-